DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yup (US Pub No. 2010/0027783) in view of Spiker et al. (US Pub No. 2008/0208758).
Regarding independent claim 1, Yup teaches a transmitter, comprising: a plurality of transmit queues to queue plaintext data blocks of data packets of variable sizes of a plurality of trusted execution sessions of a computing device having the transmitter, to be transmitted over a communication link (Yup, page 5, paragraphs 0066 & 0068 and page 6, paragraph 0083; FIFO registers with data block/data strings); a plurality of buffers to correspondingly buffer a plurality of encryption counters to be used for encrypting the plaintext data blocks of the data packets of variable sizes of the plurality of trusted execution sessions (Yup, page 5, paragraphs 0065 & 0070; IV/OR/CTR registers; encrypted counters used to encrypt data); and encryption circuitry coupled to the plurality of transmit queues and the plurality of buffers to encrypt the plaintext data blocks of the data packets of variable sizes of the plurality of trusted execution sessions into encrypted data blocks with the encryption counters of the corresponding trust execution sessions in the plurality of buffers (Yup, page 5, paragraphs 0064 & 0070-0072 and page 6, paragraphs 0083-0084; encryption of plaintext using the encrypted counters).  
	Yup teaches encrypted counters XOR-ed with the plaintext data to obtain cipher text (Yup, page 5, paragraph 0064) but does not explicitly teach a plurality of encryption pads; encrypt the plaintext data blocks of the data packets of variable sizes of the plurality of trusted execution sessions into encrypted data blocks with the encryption counters of the corresponding trust execution sessions in the plurality of buffers, consuming variable number of the encryption pads for each of the data packets corresponding to the variable size of the data packet. 
Spiker, page 5, paragraph 0057; buffer one or more OTP); encrypt the plaintext data blocks of the data packets of variable sizes of the plurality of trusted execution sessions into encrypted data blocks with the encryption counters of the corresponding trust execution sessions in the plurality of buffers, consuming variable number of the encryption pads for each of the data packets corresponding to the variable size of the data packet (Spiker, pages 5-6, paragraph 0057-0062; encrypt data with OTPs).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of Spiker to use one or more one-time pads to provide the advantage of preventing exploitation & attacks while facilitating secure communication (Spiker, page 6, paragraph 0061 & page 1, paragraph 0006).
	Regarding claim 2, Yup in view of Spiker teaches the transmitter further comprising scheduling circuitry coupled to the plurality of transmit queues and the plurality of buffers to provide a plurality of encryption keys and a plurality of encryption counter values to be routed to selected ones of the plurality of buffers corresponding to a trusted execution session to be used in generation of additional encryption pads for the selected ones of the plurality of buffers corresponding to the trusted execution session (Yup, page 5, paragraphs 0069-0072), however, Spiker teaches to replace the consumed ones of the encryption pads of the selected ones the plurality of buffers corresponding to the trusted execution session, as the encryption pads of the selected ones the plurality of buffers corresponding to the trusted execution session are consumed in the encryption of the data blocks of the variable size data packets of the trusted execution session (Spiker, page 5, paragraphs 0054 & 0060 and page 6, paragraph 0064; additional OTP derived and buffered).
Spiker, page 6, paragraph 0061 & page 1, paragraph 0006).
Regarding claim 3, Yup in view of Spiker teaches the transmitter wherein the scheduling circuitry is arranged to provide the encryption counter values in a monotonically increasing manner to generate the encryption pads for the buffers of the trusted execution session (Yup, page 3, paragraph 0047 and page 4, paragraph 0062); and wherein encryption circuitry are arranged to encrypt the plaintext data blocks of the variable size data packets in accordance with Advanced Encryption Standard, Galois/Counter Mode (AES-GCM) encryption, consuming the encryption pads in the corresponding buffers of the trusted execution session, thereby providing different initialization vectors for each data block of a trusted execution session being encrypted, irrespective of which variable size data packet a data block of the trusted execution session being encrypted belongs to (Yup, page 3, paragraph 0038, page 4, paragraph 0053 and page 5, paragraph 0070).
Regarding independent claim 9, Yup teaches a receiver, comprising: a plurality of receive queues to receive and queue encrypted data blocks of data packets of variable sizes for a plurality of trusted execution sessions of a computing device having the receiver, communicating over a communication link (Yup, page 5, paragraphs 0066 & 0068 and page 6, paragraphs 0078 & 0085; FIFO registers with data block/data strings); and decryption circuitry coupled to the plurality of receive queues and the plurality of buffers to decrypt the encrypted data blocks of the data packets of variable sizes of the plurality of trusted execution sessions Yup, page 5, paragraphs 0064 & 0070-0072 and page 6, paragraphs 0074-0076 & 0084-0085; encryption of plaintext using the encrypted counters).  
	Yup does not explicitly teach a plurality of buffers to correspondingly buffer a plurality of decryption pads for the plurality of trusted sessions; decryption circuitry coupled to the plurality of receive queues and the plurality of buffers to decrypt the encrypted data blocks of the data packets of variable sizes of the plurality of trusted execution sessions into plaintext data blocks, with the decryption pads for the corresponding trust execution sessions in the plurality of buffers, consuming v- 45 -variable number of the decryption pads for each of the data packets corresponding to the variable size of the data packet. 
	Spiker teaches a plurality of buffers to correspondingly buffer a plurality of decryption pads for the plurality of trusted sessions (Spiker, page 5, paragraphs 0057, page 3, paragraph 0023 and page 7, paragraph 0068; buffer one or more OTP); decryption circuitry coupled to the plurality of receive queues and the plurality of buffers to decrypt the encrypted data blocks of the data packets of variable sizes of the plurality of trusted execution sessions into plaintext data blocks, with the decryption pads for the corresponding trust execution sessions in the plurality of buffers, consuming - 45 -variable number of the decryption pads for each of the data packets corresponding to the variable size of the data packet (Spiker, page 3, paragraph 0023 and page 7, paragraph 0068).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of Spiker to use one or more one-time pads to provide the advantage of preventing exploitation & attacks while facilitating secure communication (Spiker, page 6, paragraph 0061 & page 1, paragraph 0006).
claim 10, Yup in view of Spiker teaches the receiver further comprising scheduling circuitry coupled to the plurality of receive queues and the plurality of buffers to provide a plurality of decryption keys and a plurality of decryption counter values to be routed to selected ones of the plurality of buffers corresponding to a trusted execution session to be used in generation of additional decryption pads for the selected ones the plurality of buffers corresponding to the trusted execution session (Yup, page 5, paragraphs 0069-0072 and page 6, paragraphs 0074-0076), however, Spiker teaches to replace the consumed ones of the decryption pads of the selected ones the plurality of buffers corresponding to the trusted execution session, as the decryption pads of the selected ones the plurality of buffers corresponding to the trusted execution session are consumed in the decryption of the data blocks of the variable size data packets of the trusted execution session (Spiker, page 3, paragraph 0023, page 5, paragraphs 0054 & 0060 and page 6, paragraph 0064; additional OTP derived and buffered).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of Spiker to use one or more one-time pads to provide the advantage of preventing exploitation & attacks while facilitating secure communication (Spiker, page 6, paragraph 0061 & page 1, paragraph 0006).
Regarding claim 11, Yup in view of Spiker teaches the receiver wherein the encrypted data blocks of the variable size data packets are Advanced Encryption Standard, Galois/Counter Mode (AES-GCM) encrypted using different monotonically increased encryption counter values to provide different initialization vectors for each data block of a trusted execution session to be encrypted irrespective of which variable size data packet a data block of the trusted Yup, page 3, paragraph 0038, page 4, paragraph 0053 and page 5, paragraph 0070).
Regarding independent claim 17, Yup teaches method for encrypting one or more plaintext data blocks of a data packet to be transmitted over a communication link, comprising: retrieving, by a transmitter associated with the communication link, one or more encryption counters from an encryption pad storage buffer (Yup, page 5, paragraphs 0065 & 0070 and page 6, paragraphs 0083-0084; IV/OR/CTR registers; encrypted counters used to encrypt data); encrypting, by the transmitter, the one or more plaintext data blocks of the data packet in accordance with advanced encryption standard (AES) Galois counter mode (GCM) encryption, using the one or more encryption counters retrieved, to generate one or more corresponding ciphertext data blocks; (Yup, page 5, paragraphs 0064 & 0070-0072 and page 6, paragraphs 0083-0084; encryption of plaintext using the encrypted counters) and transmitting, by the transmitter, the one or more corresponding ciphertext data blocks over the communication link, on their generations (Yup, page 6, paragraphs 0083-0084 and page 2, paragraph 0037).
	Yup teaches encrypted counters XOR-ed with the plaintext data to obtain ciphertext (Yup, page 5, paragraph 0064) but does not explicitly teach one or more encryption pads from an encryption pad storage buffer based at least in part on a size of the data packet; encryption, using the one or more encryption pads retrieved and  generating in parallel, while encrypting, by the transmitter, one or more encryption pads for the encryption pad storage buffer to replenish the one or more encryption pad used, using one or more monotonically increased 
	Spiker teaches one or more encryption pads from an encryption pad storage buffer based at least in part on a size of the data packet (Spiker, page 5, paragraphs 0057-0058 & 0060; buffer one or more OTP); encryption, using the one or more encryption pads retrieved (Spiker, pages 5-6, paragraph 0057-0062; encrypt data with OTPs); generating in parallel, while encrypting, by the transmitter, one or more encryption pads for the encryption pad storage buffer to replenish the one or more encryption pad used, using one or more monotonically increased counter values as one or more initialization vectors in the generation of the one or more replenishment encryption pads (Spiker, page 5, paragraphs 0054 & 0060 and page 6, paragraph 0064; additional OTP derived and buffered).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of Spiker to use one or more one-time pads to provide the advantage of preventing exploitation & attacks while facilitating secure communication (Spiker, page 6, paragraph 0061 & page 1, paragraph 0006).
Regarding claim 18, Yup in view of Spiker teaches transmitter wherein the data packet is associated with one of a plurality of trusted execution sessions of a computing device having the transmitter, and wherein the encryption pad storage buffer is correspondingly associated with the one trusted execution session (Yup, page 2, paragraph 0037 & page 6, paragraphs 0083-0084 and page 5, paragraphs 0070 & 0073).
	Regarding claim 20, Yup in view of Spiker teaches each and every claim limitation of claim 17, however Spiker teaches the method wherein retrieving comprises retrieving n Spiker, page 5, paragraphs 0057-0060); encrypting comprises encrypting the n data blocks in parallel using the n encryption pads retrieved (Spiker, page 5, paragraphs 0057-0060; buffer one or more OTP); and generating comprises generating in parallel, while encrypting, n encryption pads to replenish the n used encryption pads, using n monotonically increased counter values for n initialization vectors (Spiker, page 5, paragraphs 0054 & 0060 and page 6, paragraph 0064).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of Spiker to use one or more one-time pads to provide the advantage of preventing exploitation & attacks while facilitating secure communication (Spiker, page 6, paragraph 0061 & page 1, paragraph 0006).

Claims 7-8, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yup (US Pub No. 2010/0027783) in view of Spiker et al. (US Pub No. 2008/0208758) as applied to claims 1-3, 9-11, 17-18 and 20 above, and further in view of Schubert et al. (US Pub No. 2019/0058675).
Regarding claim 7, Yup in view of Spiker teaches the transmitter wherein the plurality of transmit queues are arranged to queue plaintext data blocks of data packets of variable sizes of the plurality of trusted execution sessions, to be transmitted over the communication link (Yup, page 5, paragraphs 0066 & 0068 and page 6, paragraph 0083); wherein the plurality of buffers are arranged to correspondingly buffer a plurality of encryption pads to be used for encrypting the plaintext data blocks of the data packets of variable sizes of the plurality of trusted execution sessions (Yup, page 5, paragraphs 0065 & 0070); and the encryption circuitry are Yup, page 5, paragraphs 0064 & 0070-0072 and page 6, paragraphs 0083-0084). 
Yup in view of Spiker does not explicitly teach a plurality of request types. 
Schubert teaches a plurality of request types (Schubert, page 7, paragraph 0119). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert to include different request types to provide the advantage of a heterogeneous packet-based transport system that avoids deadlocks and starvation (Schubert, page 4, paragraphs 0088-0089).
Regarding claim 8, Yup in view of Spiker and further view of Schubert teaches each and every claim limitation of claim 7, however Schubert teaches the transmitter wherein the communication link is a Peripheral Component Interconnect (PCI) communication link; the plurality of request types comprise a posted request type, a non-posted request type, and completion type; and the data packets are translation layer packets (TLPs) (Schubert, page 7, paragraph 0119). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert to include different request types to provide the advantage of a heterogeneous Schubert, page 4, paragraphs 0088-0089).
Regarding claim 15, Yup in view of Spiker teaches the receiver herein the plurality of receive queues are arranged to queue encrypted data blocks of data packets of variable sizes of the plurality of trusted execution sessions, received over the communication link (Yup, page 5, paragraphs 0066 & 0068 and page 6, paragraphs 0078 & 0085); wherein the plurality of buffers are arranged to correspondingly buffer a plurality of decryption pads to be used for decrypting the encrypted data blocks of the data packets of variable sizes of trusted execution sessions (Spiker, page 5, paragraphs 0057, page 3, paragraph 0023 and page 7, paragraph 0068); and the decryption circuitry are arranged to decrypt the encrypted data blocks of the data packets of variable sizes of the plurality of trusted execution sessions into plaintext data blocks with the decryption pads of the corresponding plurality of request types of the trust execution sessions in the plurality of buffers- 47 -buffer, consuming variable number of the decryption pads for each of the data packets corresponding to the variable size of the data packet (Spiker, page 3, paragraph 0023 and page 7, paragraph 0068). 
Yup in view of Spiker does not explicitly teach a plurality of request types. 
Schubert teaches a plurality of request types (Schubert, page 7, paragraph 0119). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert to include different request types to provide the advantage of a heterogeneous packet-based transport system that avoids deadlocks and starvation (Schubert, page 4, paragraphs 0088-0089).
claim 16, Yup in view of Spiker and further view of Schubert teaches each and every claim limitation of claim 7, however Schubert teaches the receiver wherein the communication link is a Peripheral Component Interconnect (PCI) communication link; the plurality of request types comprise a posted request type, a non-posted request type, and completion type; and the data packets are translation layer packets (TLPs) (Schubert, page 7, paragraph 0119). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert to include different request types to provide the advantage of a heterogeneous packet-based transport system that avoids deadlocks and starvation (Schubert, page 4, paragraphs 0088-0089).
Regarding claim 19, Yup in view of Spiker teaches each and every claim limitation of claim 17. 
Yup in view of Spiker does not explicitly teach the method wherein the data packet is of a first request type of a plurality of request types, and wherein the encryption pad storage buffer is correspondingly associated with the first request type.
Schubert teaches wherein the data packet is of a first request type of a plurality of request types (Schubert, page 7, paragraph 0119), and wherein the encryption pad storage buffer is correspondingly associated with the first request type (Schubert, page 8, paragraph 0123).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert, page 4, paragraphs 0088-0089).
Regarding claim 21, Yup in view of Spiker teaches each and every claim limitation of claim 17. 
Yup in view of Spiker does not explicitly teach the method wherein the receiver wherein the communication link is a Peripheral Component Interconnect (PCI) communication link; and the data packets are translation layer packets (TLPs).
Schubert teaches  wherein the communication link is a Peripheral Component Interconnect (PCI) communication link; and the data packets are translation layer packets (TLPs) (Schubert, page 7, paragraph 0119). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert to include different request types to provide the advantage of a heterogeneous packet-based transport system that avoids deadlocks and starvation (Schubert, page 4, paragraphs 0088-0089).

Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yup (US Pub No. 2010/0027783) in view of SAILESHWAR et al. (US Pub No. 2019/0043600).
Regarding independent claim 22, Yup teaches a method for decrypting and authenticating encrypted data blocks of a data packet received over a communication link, comprising (Yup, 6, paragraphs 0085-0086): receiving successively, by a receiver associated Yup, page 2,pargarph 0037 and page 6, paragraph 0085; encrypted packet of data); decrypting, by the receiver, the one or more encrypted data blocks of each encrypted data chunk successively received, to generate a plurality of decrypted data chunks, each decrypted data chunk having one or more decrypted data blocks corresponding to the one or encrypted data blocks of the corresponding encrypted data chunk (Yup, page 6, paragraphs 0074-0076 and 0086). 
Yup teaches performing decryption and authenticating the packet (Yup, page 6, paragraphs 0086 & 0081-0082) but does not explicitly teach receiving, by the receiver, through the communication link, a reference message authentication code (MAC) associated with the data packet; generating successively, by the receiver, a message authentication code (MAC) for each decrypted data chunk, on their generations; accumulating, by the receiver, the successively generated MACs with a function to generate an accumulated MAC for the data packet; and comparing, by the receiver, the generated accumulated MAC with the reference MAC to authenticate the decrypted data packet.
SAILESHWAR teaches receiving, by the receiver, through the communication link, a reference message authentication code (MAC) associated with the data packet (SAILSHWAR, page 2, paragraph 0022 and page 4, paragraph 0046; stored MAC is read); generating successively, by the receiver, a message authentication code (MAC) for each decrypted data chunk, on their generations (SAILSHWAR, page 2, paragraph 0022 and page 4, paragraph 0046; compute MAC for data); accumulating, by the receiver, the successively generated MACs with a SAILSHWAR, page 2, paragraph 0022 and page 4, paragraph 0046; compute MAC for data); and comparing, by the receiver, the generated accumulated MAC with the reference MAC to authenticate the decrypted data packet (SAILSHWAR, page 2, paragraph 0022 and page 4, paragraphs 0042 & 0046; compare MACs for authenticity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of SAILSHWAR to use MACs to determine authenticity of the data to provide the advantage of detecting tampering of content (SAILSHWAR, page 1, paragraph 0002).
Regarding claim 23, Yup in view of SAILSHWAR teaches each and every claim limitation of claim 22, however, SAILSHWAR teaches the method wherein the data packet is associated with one of a plurality of trusted execution sessions of a computing device having the transmitter and the receiver is associated with a hardware accelerator of the computing device (SAILSHWAR, page 1,paragraphs 0041 & 0017 and page 4, paragraph 0041-0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yup with the teachings of SAILSHWAR to use MACs to determine authenticity of the data to provide the advantage of detecting tampering of content (SAILSHWAR, page 1, paragraph 0002).
Regarding claim 23, Yup in view of SAILSHWAR teaches the method wherein decrypting comprises decrypting, by the receiver, the one or more encrypted data blocks of each encrypted data chunk successively received, to generate the plurality of decrypted data chunks, Yup, page 6, paragraph 0086 & 0074-0076 and page 2, paragraph 0028).

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Yup (US Pub No. 2010/0027783) in view of SAILESHWAR et al. (US Pub No. 2019/0043600) as applied to claims 22-23 and 25 above, and further in view of Schubert et al. (US Pub No. 2019/0058675).
Regarding claim 24, Yup in view of Spiker teaches each and every claim limitation of claim 22. 
Yup in view of Spiker does not explicitly teach the method wherein the communication link is a peripheral component interconnect (PCI) communication link, the data packet is a transaction layer packet (TLP), and having a non-posted, posted or completion request type.
Schubert teaches wherein the communication link is a peripheral component interconnect (PCI) communication link, the data packet is a transaction layer packet (TLP), and having a non-posted, posted or completion request type (Schubert, page 7, paragraph 0119). 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Yup in view of Spiker with the teachings of Schubert to include different request types to provide the advantage of a heterogeneous packet-based transport system that avoids deadlocks and starvation (Schubert, page 4, paragraphs 0088-0089).

Allowable Subject Matter
Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Yup (US Pub No. 2010/0027783) discloses Advanced Encryption Standard (AES) engine, a cipher key and computing a hash key using the received cipher key.  The computed hash key is stored in a storage memory.  The AES engine then receives a packet of data and encrypts the packet of data using the received cipher key.  The hash key from the storage memory is sent to a GHASH engine which is used to authenticate the packet of data.  Encrypting the packet of data is performed after the hash key is stored in the storage memory.  Input flow of the packet of data is enabled after the hash key is stored in the storage memory. (Yup, Abstract), SAILESHWAR et al. (US Pub No. 2019/0043600) discloses retrieving data from a memory in which data, an associated message authentication code (MAC) and an associated error correction code (ECC) are stored in a memory such that the data, MAC and ECC can be retrieved together in a single read transaction and written in a single write transaction.  Additional read transactions may be used to retrieve counters values that enable the retrieved MAC to be compared with a computed MAC.  Still further, node value values of an integrity tree may also be retrieved to enable hash values of the integrity tree to be verified (SAILSHAWAR, Abstract) and Kim et al. (US Pub No. 2006/0126835) discloses a high-speed Galois Counter Mode-Advanced Encryption Standard (GCM-AES) block cipher apparatus and method is Kim, Abstract), however, the prior art taken alone or in combination does not teach or suggest “wherein the encryption circuitry is arranged to encrypt plaintext data blocks of a data packet of a trusted execution session greater than a data packet size threshold in sub-groups of plaintext data blocks that are smaller than the data packet size threshold; and wherein the transmitter further comprises a MAC authentication circuitry coupled with the plurality of buffers to a message authentication code (MAC) for each of the sub-groups of encrypted data blocks, and combine the at least two MACs a composite MAC for transmission with the data packet to allow a receiver of the data packet to authenticate decryption of the sub-groups of encrypted data blocks of the data packet of the trusted execution session” (as recited claim 4 and similarly in claim 12), in combination with the remaining claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437